Citation Nr: 1536809	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include gastritis, GERD, and esophageal dysmotility with spasm.

2.  Entitlement to service connection for a gastrointestinal disability, to include gastritis, GERD, and esophageal dysmotility with spasm.

3.  Entitlement to service connection for a joint pains disability.

4.  Entitlement to service connection for a cardiac disability.

5.  Entitlement to service connection for a headaches disability. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disabilities.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to service connection for a bilateral wrist disability.

10.  Entitlement to service connection for a right thumb disability.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for a nerve disability to include peripheral neuropathy and tremors, and to include as secondary to service connected disabilities. 

13.  Entitlement to service connection for a low back disability.

14.  Entitlement to service connection for a kidney stone disability.

15.  Entitlement to service connection for a cervical spine disability, to include as secondary to service connected disabilities.

16.  Entitlement to service connection for a bilateral arm pain disability, to include as secondary to service connected disabilities.

17.  Entitlement to a rating in excess of 20 percent for left shoulder tendonitis.

18.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis.

19.  Entitlement to a compensable rating for post hemorrhoidectomy with recurrent hemorrhoids.

20.  Entitlement to an initial compensable rating for hypertension.

21.  Entitlement to an initial compensable rating for chronic kidney disease secondary to hypertensive nephrosclerosis.

22.  Entitlement to an earlier effective date than December 19, 2012 for a 100 percent rating for major depressive disorder and PTSD.

23.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009, February 2010, and May 2013 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in August 2014, the RO denied claims for service connection for upper extremity paralysis and entitlement for aid and attendance.  In a February 2015 rating decision, service connection for gout was denied.  As the Veteran has not initiated an appeal of these claims, the claims have not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from notification to file a notice of disagreement to initiate an appeal of any of the three claims of service connection for upper extremity paralysis, service connection for gout, and entitlement for aid and attendance.

In May 2014, the Veteran's attorney attempted to withdraw as representative.  Because this attempt was after the appeal was certified to the Board in December 2013, it was ineffective and must be done on motion.  See 38 C.F.R. § 20.608 (2105).  In June 2015, the Board sent a letter to the Veteran's attorney and the Veteran and informed them of the requirements of 38 C.F.R. § 20.608.  No response has been received from the attorney and the Board therefore will continue to recognize John Berry as the Veteran's representative.

In April 2015, the mother of one of the Veteran's children filed a claim for apportionment of his benefits, attaching court orders indicating the Veteran is required to pay child support.

The issue of apportionment of the Veteran's benefits in favor of one of his children has been raised by the record by a document received on April 9, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of an earlier effective date for a 100 percent rating for major depressive disorder and PTSD, service connection for a gastrointestinal disability, service connection for a low back disability, service connection for a cervical spine disability, service connection for bilateral arm pain, service connection for nerve disability, service connection for sleep apnea, service connection for a bilateral ankle disability, service connection for a bilateral wrist disability, service connection for a bilateral knee disability, service connection for joint pain, service connection for a kidney stone disability,  service connection for a right thumb disability, and entitlement to total disability based upon individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  By a rating decision dated in August 2003, the RO originally denied a claim of service connection for a gastrointestinal disability, claimed as gastritis, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the August 2003 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disability, claimed as gastritis, and raises a reasonable possibility of substantiating the claim.

3.  Although the Veteran was evaluated for cardiac symptoms such as high blood pressure in service, he was not diagnosed with any heart disability during service.

4.  The Veteran does not currently have a diagnosed heart disease nor cardiac symptoms attributable to an undiagnosed illness or chronic medically unexplained multisymptom illness; his chest pains have been attributed to either stress or a non-cardiac cause such as a gastrointestinal condition.  

5.  The probative, competent evidence does not indicate that a cardiac disability causing chest pain and fatigue is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability but, are manifestations of service connected depressive disorder and PTSD or to gastrointestinal diagnosis.  

6.  Although the Veteran complained of headaches while treated in service, a headache disability, including migraines, was not chronic and no headache disability was diagnosed during service.

7.  The Veteran does not currently have a diagnosed chronic headache disability.

8.  The Veteran was not diagnosed or treated for a headache disorder or headache symptoms in service and a headache disorder was not manifested to a compensable degree within one year from the date of separation from service; and is unrelated to an injury or disease or event in service, to include as due to an undiagnosed illness or other qualifying chronic disability.

9.  Erectile dysfunction is caused or aggravated by hypertension and mental health disabilities and the medication prescribed to treat the Veteran's service-connected disabilities.

10.  At all relevant times, the residuals of right shoulder tendonitis are manifested by pain with range of motion, at worst, at or above the shoulder level; the disability has been manifest by pain with flexion to 60 degrees and abduction to 55 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.
 
11.  At all relevant times, the residuals of left shoulder tendonitis are manifested by pain with range of motion, at worst, at 45 degrees flexion and abduction; the disability does not more nearly approximate to 25 degrees from the side; and no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

13.  Throughout the rating period on appeal, large or thrombotic, irreducible hemorrhoids with redundant tissue, evidencing frequent recurrences, are not shown; there is no evidence of persistent bleeding with secondary anemia, or with fissures.  

14.  Hypertension is manifested by diastolic pressure predominantly less than 110 or systolic pressure predominantly less than 200 and managed by continuous medication.  

15.  Chronic kidney disease secondary to hypertensive nephrosclerosis is manifested primarily by hypertensive symptoms treated with medication, with a diastolic blood pressure predominantly less than 110 or systolic pressure predominantly less than 200 and elevated creatinine; the record does not show renal dysfunction or heart disease associated to kidney disease.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision which denied a claim of entitlement for service connection for gastritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the August 2003 RO denial to reopen a claim of entitlement to service connection for gastritis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a cardiac disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a headache disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Erectile dysfunction is secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for a rating in excess of 20 percent for right shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2014).

7.  The criteria for a rating in excess of 20 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2014).

8.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.114, Diagnostic Code 7336 (2014).

9.  The criteria for a rating of 10 percent, but no higher, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

10.  The criteria for a compensable rating for chronic renal disease secondary to hypertensive nephrosclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.13, 4.14, 4.20, 4.27, 4.115, 4.115b, Diagnostic Code 7507 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen the claim for service connection for a gastrointestinal disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Duty to Notify

As to the other claims, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  
Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in June 2008 and September 2009.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, records from the Social Security Administration, and afforded the Veteran VA examinations in July 2008, October 2009, September 2011, February 2013, August 2014, and December 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability or provided a rationale for the opinions expressed.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Claim to Reopen the Claim for Service Connection for Gastritis

Initially, the Board notes that the Veteran first filed his claim for service connection for a gastrointestinal disability as a claim for service connection for gastritis in 2003 and later, the claim to reopen as a claim for service connection for a digestive disability.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for the gastrointestinal system, the Board has therefore stated the issues as set forth on the first page of this decision

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a gastrointestinal disability was denied as a claim for gastritis in a rating decision dated in August 2003.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service as the episode of gastritis in service had resolved.  The Veteran was notified of the decision by a letter issued in August 2003.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the August 2003 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his gastrointestinal disability claim occurred in April 2008 when the Veteran filed a claim for service connection for a digestive disability, which the RO construed as a claim to reopen the claim for service connection for a gastrointestinal disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a gastrointestinal disability because there was no evidence of a permanent residual or chronic disability.  Since the prior final rating decision in August 2003, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.
The Veteran was treated for abdominal discomfort and vomiting in December 1983, which was diagnosed as gastritis.  

At his separation examination in May 2003, the Veteran reported symptoms of frequent indigestion or heartburn and stomach or intestinal trouble.  

In August 2009, the Veteran was diagnosed with a bacterial infection in his stomach and prescribed antibiotics to treat the infection, which was causing him to have stomach/bowel issues.

In August 2010 statement to VA, the Veteran reported that he was on medication to treat gastritis.  

In a September 2010 Persian Gulf protocol examination, the Veteran was diagnosed with GERD.  

In a December 2014 VA examination, it was noted that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD) and esophageal dysmotility with spasm.  The Veteran reported symptoms of acid reflux since 1999 and also has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and nausea and vomiting.  

To summarize the foregoing, the Veteran has submitted evidence of a gastrointestinal disability, which is GERD and esophageal dysmotility with spasm (observed in an upper GI study).  The Veteran has related the onset of his current gastrointestinal disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current gastrointestinal disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as GERD and esophageal dysmotility with spasm.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis, calculi of the kidneys, cardiovascular-renal diseases, nephritis, organic diseases of the nervous system, and cardiac diagnoses such as myocarditis and endocarditis are listed as a disease under § 3.309 as a chronic disease.  Other disabilities that the Veteran claims related to service, such as sleep apnea, erectile dysfunction, and gastritis are not listed as a disease under § 3.309 as a chronic disease.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.

Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 75669-75671 (December 18, 2006).

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc) (secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service Connection for a Cardiac Condition

The Veteran seeks service condition for what he claims is a cardiac condition.  

The service treatment records do not contain any diagnosis or treatment for a cardiac condition.  The Board notes that in a dental history dated in August 1997, the Veteran reported high blood pressure, a slight stroke, and an abnormal heart beat.  While the Veteran was diagnosed in the military with high blood pressure, there are no medical notes documenting a stroke or irregular heartbeat.  EKGs in August 1997 and May 1999 were normal.  His separation examination EKG demonstrated sinus bradycardia, but otherwise, the EKG was normal.  He complained of chest pain and palpitations.  He also reported that in 1999, while in the field, he fainted and was medevac'd back due to high blood pressure, dizziness, and severe headache.  The August 1999 post-deployment assessment, however, made no mention of this incident.  

In a July 2008 VA examination for the Veteran's service connected hypertension disability, the examiner noted there was no history of heart disease or peripheral vascular disease,  Furthermore, the EKG did not suggest that the Veteran had left ventricular hypertrophy and the chest X-ray did not show cardiomegaly.  

In January 2010, the EKG demonstrated a normal sinus rhythm and was otherwise within normal limits and in February 2010, the heart was described as normal in a chest X-ray. 

In a September 2010 Gulf War protocol examination, the examiner noted that the Veteran's only cardiovascular problem was hypertension.  

In August 2011, the Veteran complained of light off and on chest pain.  A nitroglycerin tablet provided only temporary relief.  The Veteran declined an offer for him to visit the ER for his symptoms.  That same month, he underwent a stress myocardial scan which showed no evidence of ischemia and a normal LV ejection fraction.  At the test, the Veteran had no complaints of chest pain and the EKG did not reveal any abnormalities.  His heart size was normal and there were no perfusion abnormalities.  The cardiologist notes other systems such as gastrointestinal system can have abnormalities that mimic cardiac symptoms and nitroglycerin will provide temporary relief in that situation.  

Another note in August 2011 indicated the Veteran's chest pain comes and goes with a tightness that has radiated in the past, but not every time.  He gets pain in his legs before chest pain.  The Veteran reported burping a lot and he gets acid in his throat when he lies down.  

In February 2013, a VA examiner in an examination for hypertension noted the Veteran did not have cardiomegaly.  

In December 2014, the Veteran was provided a VA heart examination.  The Veteran reported fatigue, which the examiner attributed to sleep apnea.  The Veteran also reported having chest pain while in Army 1996 and has had episodes since then.  He has not had a diagnosis of coronary artery disease but he has been diagnosed with atypical chest pain.  He has not had a myocardial infarction, congestive heart failure, heart valve condition, cardiac arrhythmia, or infectious heart condition.  The examiner stated the Veteran's symptoms did not qualify within the generally accepted medical definition of ischemic heart disease.  The physical examination and EKG were normal and the examiner estimated the Veteran's METs level was greater than 7-10 METs (consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging).  In fact, although the Veteran stated he gets winded going up a flight of stairs, he jogs in place each morning and does okay.  

He did not have any additional cardiac signs or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  In general, the examiner did not find any undiagnosed condition or any diagnosed but unexplained multisymptom complex that he could relate to the Veteran's Gulf War exposure.  The examiner concluded that the Veteran does not have a diagnosed heart condition at this time.  His atypical chest pain is most likely stress related due to his anxiety and depression.

Although the Veteran's report of chest pain is documented in service, this alone is not enough to establish service connection, there must be a current disability resulting from the condition.  In other words that an injury or event was shown in service, in this case, chest pain, alone, is not enough to establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present heart disability attributable to the incident where he experienced atypical chest pain, there can be no valid claim of service connection for heart disease.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with a heart disease disability involving chest pain and fatigue.  The separation examination did not specify a heart disease problem, but only a history of chest pain and the examination of the heart, including such diagnostic testing as an EKG, was normal. 

Since separation, treatment notes indicate the Veteran's heart has been normal upon examination and no objective findings have been demonstrated.  There is no indication the Veteran has ever sought treatment of the heart since separation.  The evidence does not establish that the Veteran has been currently diagnosed with a heart disability, or any other condition or diagnosis related to a disorder of the heart with the exception of hypertension, which is service connected.  There is no evidence to suggest that hypertension has caused or aggravated any heart condition. 

Furthermore, as noted above, diagnosis of a heart disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has heart disease and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current heart disability, in this case, the Board finds that the Veteran is not entitled to service connection for heart disease.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current heart disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).
The service records before the Board indicate the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes, however, that the Veteran's symptoms have been attributed to a known diagnosis.  Those symptoms, chest pains, are attributable to the stress of his depressive disorder and PTSD or to gastrointestinal symptoms mimicking cardiac symptoms.  Stated another way, the Veteran's symptoms are attributed to know diagnosed disabilities with an explained etiology.  There are no medical records dating the onset of the chest pain to his deployment.  Thus, the record does not reasonably raise the issue of an undiagnosed illness occurring from deployment in the Persian Gulf.  

The competent medical opinions are dispositive of the Veteran's claim as due to undiagnosed illness under 38 C.F.R. § 3.317.  The opinions are also is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); See also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment). 

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98 (in addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined).

Therefore, since the Veteran's chest pain and fatigue, have been attributed to a known clinical diagnosis, mental health disabilities or gastrointestinal disabilities, the Board finds that the Veteran does not have an undiagnosed cardiac illnesses that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board further finds that the presumption of service connection for an undiagnosed illness or chronic multisymptom illness for Persian Gulf veterans does not apply as to the Veteran's assertion of cardiac symptoms.  The Board therefore finds that the presumption of a disability due to undiagnosed illness does not apply.  See 38 C.F.R. § 3.317. 

As the preponderance of the evidence is against the claim of service connection for cardiac disability, the benefit- of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Service Connection for Headaches

Facts

In August 1997, the Veteran complained of headaches for the previous five days.  Excedrin provided only intermittent relief.  There was no nausea and vomiting or photophobia.  

In May 1999, the Veteran sought treatment, complaining of headaches.  The Veteran, previously diagnosed with high blood pressure, had run out of his high blood pressure medication the week before.  

In his separation examination in May 2003, the Veteran's history included his high blood pressure and headaches.  He reported that in 1999, while in the field, he fainted and was medevac'd back due to high blood pressure, dizziness, and severe headache.  

In July 2008, in a VA examination related to hypertension, the Veteran reported that his hypertension symptoms included pressure- like frontal headaches and a throbbing sensation when his blood pressure was elevated.  There were no associated symptoms such as nausea and vomiting and/or visual disturbances.  
In September 2009, the Veteran complained of headaches but also complained of fever, chills, muscle aches, and a cough.

In a September 2010 Gulf War protocol examination, the Veteran did not complain of headaches.  

In April 2013, the Veteran was treated for elevated blood pressure from his hypertension disability.  At that time, he reported he was not experiencing chest pains, shortness of breath, or headaches. 

The Veteran was provided a VA examination in December 2014.  The Veteran stated that his headaches initially started during Desert Storm when he hit his head on the top of a Humvee.  He stated he had fractured vertebrae in his neck.  In 1999, the Veteran stated he has headaches in the field and lost consciousness.  He was diagnosed as suffering from hypertension and stress.  Since then, the Veteran stated he has occipital and bitemporal headaches 3-4 times a week with associated nausea, vomiting, and visual changes, and sensitivity to light and sound.  The Veteran admitted, however, that he has not been to a neurologist for the headaches nor has he gone to the emergency room.  The Veteran believed the headaches were triggered by stress.  

The examiner noted, however, that the Veteran was treated in service for headaches, which are attributed to the Veteran's hypertension.  He concluded that the headaches in service were due to poorly controlled hypertension, but currently, the Veteran suffered headaches caused by his cervical spine disability (disc bulges noted from imaging studies) or stress.  He did not find the headaches resulted from an undiagnosed illness.

In January 2015, the Veteran sought treatment because he felt sick.  He had a sore throat, sweating, chills, a frontal headache, and a cough with phlegm.  The diagnosis was pharyngitis.  

Initially, to the extent that the Veteran asserts continuity of symptoms since service, the Board finds that the Veteran's statements are not credible.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

In service, the Veteran sought treatment for headaches at times, but, as noted, the circumstances suggest that hypertension or an acute event caused the headaches.  Even the incident where he passed out after headaches, the Veteran reported that the headaches were attributable to hypertension.  On those occasions, no additional symptoms associated with a headache disability such as light sensitivity (photophobia) or nausea and vomiting were reported.  After service, the next time he reported headaches as a chronic disability occurred in the VA examination in 2014 where for the first time he reported not only did he have ongoing headaches on a continuing basis, but he now had light sensitivity, nausea and vomiting, and visual changes.  Any other complaints noted in the medical records for headaches were either attributable to his hypertension or acute episodes related to cold/flu symptoms.  In addition, there are times he has specifically denied any headache symptoms such as the Gulf War protocol examination in September 2010, or for treatment in April 2013.  

Here, the lapse of time from separation in 2003 to the first notation of complaints or treatment of a chronic headache disability in 2014 weighs against the Veteran's assertions of continuous symptoms such headaches nearly every other day.  The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the Board finds that the assertions of continuity are not credible because they are contradicted by objective evidence of record, and are inconsistent in nature.  Thus, the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

While there is evidence that the Veteran sought medical treatment in service, he has given conflicting evidence regarding the presence or onset of symptomatology since service.  As noted, he did not report headaches as a chronic problem during the Gulf War protocol examination or during routine treatment in April 2013.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Thus, the Veteran has not been consistent as to what caused his symptoms and when the symptoms began.  Further, the Board finds it inconceivable that the Veteran would not report headaches that cause recurrent additional symptoms of light sensitivity, nausea and vomiting, and visual changes.  If the evidence suggests that the Veteran was not candid concerning the presence and severity of symptoms then that casts doubt in other areas such as his statements on the onset of symptoms. 

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of headache symptoms, the Veteran is not as credible in this regard as such assertions are contradicted by the documented medical evidence that the onset of symptomatology occurred after service, and are inconsistent in nature.  The Board recognizes that documentation of headaches is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service resulted in the onset or has caused him headache problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for more than 10 years following separation.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.

Although headaches are documented in service, this alone is not enough to establish service connection, there must be a current disability resulting from the conditions. The Board notes that all incidents in service where headaches were reported involved an acute symptom of headaches associated with a known underlying cause such as hypertension.  That an injury was shown in service, alone, is not enough to establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present headache disability, including migraines, attributable to the incidents where he experienced headaches, there can be no valid claim of service connection for a headache disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with migraines or any other type of headache disability.  The Veteran was evaluated several times in service for headaches, but there is no evidence of a chronic disorder or condition and any headaches resolved by the time of separation.  The separation examination did not specify migraines or a headache problem.  Since separation, treatment notes are silent regarding any headaches and no objective findings of a disability causing headaches have been demonstrated.  There is no indication the Veteran has ever sought treatment for headaches since separation.   The evidence does not establish that the Veteran has been currently diagnosed with migraines or any other headache disability, or any other condition or diagnosis related to headaches.   

The Veteran is competent to complain of headaches, but not to diagnose a chronic disability of headaches as a disability.  It appears that the primary assertions offered by the Veteran as to the cause of his headaches is either stress or as a result to a neck injury during Desert Storm when his head hit the roof of a Humvee.  As noted, etiology of a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Such a diagnosis depends upon interpretation of symptoms, clinical interviews, and clinical and diagnostic tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion.  Therefore, the Veteran's assertion or opinion that he has headaches due to either stress or as a result to a neck injury and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  There is no competent evidence linking his headaches to service.

The service records before the Board indicate, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes, however, that any headache symptoms have been attributed to a known diagnosis such as hypertension.  There are no contrary medical records or opinions dating or attributing the onset of headaches to his deployment.  Thus, the record does not reasonably raise the issue of an undiagnosed headache illness occurring from deployment in the Persian Gulf.  Such a disability is not a medically unexplained chronic multisystem illness of unknown etiology.  These medical opinions are dispositive of the Veteran's claim as due to undiagnosed illness under 38 C.F.R. § 3.317.  The opinions are also is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). See also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment). 

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined).

Therefore, since the Veteran's headache symptoms have been attributed to a known clinical diagnosis, the Board finds that the Veteran does not have a headache illnesses that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board further finds that the presumption of service connection for an undiagnosed illness or chronic multisymptom illness for Persian Gulf veterans does not apply as to the Veteran's assertion of headache symptoms.  The Board therefore finds that the presumption of a disability due to undiagnosed illness does not apply.  See 38 C.F.R. § 3.317. 

As the preponderance of the evidence is against the claim of service connection for migraines, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Erectile Dysfunction (ED)

The service treatment records do not show any complaints, treatment, testing, or diagnosis for erectile dysfunction (ED).  The separation examination in 2003 was normal regarding the genitourinary system and the Veteran did not make any complaints of ED.

The first indication of an ED disability occurs post service on a treatment note in May 2008 when the Veteran reported ED since 2007.  

In July 2008, the Veteran sought treatment for ED.  The VAMC medical care provider noted the Veteran also had hypertension, hyperglycemia, and depression.  The provider stated the Veteran had many reasons for ED, including, hypertension, depression, and the medications used to treat both condition.  

Also in July 2008, in a VA examination related to hypertension, the Veteran reported ED that started about two years earlier without any recent change in medication at the onset.  The examiner noted the Veteran had a number of problems related to ED including depression, PTSD, and anxiety.  The etiology remained unclear but nevertheless was less likely than not related to hypertension as the one hypertensive medicine that has been linked to ED had been first prescribed four months before the examination.  

The Veteran was provided a VA examination in December 2014.  The examiner noted that the Veteran stated the ED began in 1996 after he started blood pressure medication.  The examiner concluded that the Veteran's ED is due to hypertension and depression medication.  

After a careful review of the evidence, the Board has concluded that the Veteran has ED, which has resulted from the use of medication that he uses to treat his service connected disabilities.  The Veteran has been diagnosed with ED.  Further, the Veteran is competent to testify when ED began and how it manifests itself, its severity, and the need for medication.  38 C.F.R. § 3.159 See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As to the cause, physicians and others with the competency to offer medical opinions, see 38 C.F.R. § 3.159, have offered medical opinions that the medications used to alleviate his hypertension and mental health symptoms as well as the disabilities themselves caused his ED.

The Board is aware that the VA examiner in August 2008 did not attribute the etiology of the Veteran's ED to blood pressure medication prescribed.  He nevertheless attributed ED to the Veteran's depression and PTSD, which are service connected disabilities.  Stated another way, although he disagrees with the other providers and examiners who link the ED to medication, the August 2008 examiner finds the Veteran's ED is caused or aggravated by service related disabilities.  
The Board finds that in combination, the providers and the VA examiners opinions to be highly probative as they present the medical opinions of competent experts, informed by review of the claims file, and with a persuasive discussion of the examiner's rationale.  The Veteran has ED.  He also has service connected disabilities that are treated with medications.  In the opinions, the experts stated the etiology of the ED is either the medication used to treat the Veteran's mental health symptoms and hypertension or the mental health and hypertension disabilities themselves.  Thus, all elements to establish a claim for a disability secondarily caused by a service connected disability have been established. 

The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for ED is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

Increased Rating Claims

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Claims for Increased Ratings for Tendonitis for Each Shoulder

The Veteran is currently rated 20 percent for tendonitis for the right shoulder (right shoulder disability) and 20 percent for tendonitis of the left shoulder (left shoulder disability) under Diagnostic Code 5201 for limitation of motion of the shoulder.  The Veteran is right hand dominant. 

Under Diagnostic Code 5201, the criterion for the next higher rating, 30 percent, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees, but the minor extremity, the left shoulder, is rated at 20 percent.  For limitation of motion to 25 degrees, the minor extremity, here the left shoulder, is rated at 30 percent, and the major extremity, here, the right shoulder, is rated at 40 percent. 

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint). 

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or nonunion with loose movement of the clavicle or scapula. 

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level.  38 C.F.R. § 4.71, Plate I.

Facts and Analysis

The Veteran was provided a VA examination in July 2008.  He is right handed.  The Veteran says he has pain in his shoulders beginning with throbbing pain when he moves his hands over his head as with a pull over shirt.  The Veteran last worked in the United States Army, managing a mess hall.  The Veteran states he could do not that kind of work now.  He does all activities of daily living unassisted.  He uses an arm sling on occasion for two to three days at a time for his right arm.  The Veteran uses no other assistive device.  His joints ache all over and he has seen a rheumatologist.  The Veteran has flare ups with swelling and throbbing of the shoulders, which continue for about one and half days occurring two to three times a month.  There are no known precipitating factors.  There is no history of dislocation or surgery of the shoulders.

On examination, there was no atrophy.  The Veteran had tenderness to palpitation of the lateral biceps tendon at the mid deltoid bilaterally.  The supraspinatus test was mildly positive for the supraspinatus tendonitis or rotator cuff tear.  Right shoulder flexion was 104 degrees, shoulder abduction 90 degrees, external rotation to 64 degrees and internal rotation to 42 degrees.  The examiner, without specifying the nature of the sign or effect on movement, stated there were objective signs with all motion except internal rotation.  He noted a subjective sigh.  After repetitive motion, shoulder flexion was 92 degrees, shoulder abduction 76 degrees, external rotation to 90 degrees and internal rotation to 64 degrees.  

As to the left shoulder, flexion was 90 degrees, shoulder abduction 100 degrees, external rotation to 66 degrees and internal rotation to 56 degrees.  The examiner noted very mild objective pain at the shoulder limit abduction of 100 degrees, otherwise the pain was subjective at the end of the motion.  After repetitive motion, shoulder flexion was 90 degrees, shoulder abduction 60 degrees, external rotation to 66 degrees and internal rotation to 56 degrees.  X-rays were normal.  MRI studies of the right shoulder resulted in a diagnosis of chronic rotator cuff tendinopathy versus tendinosis.  The left shoulder MRI demonstrated supraspinatus tendinosis.

In an October 2009 VA neck examination, the examiner noted the Veteran had complained that both shoulders had constant throbbing in between the bones.  Each day, the shoulders would flare with swelling and stiffness lasting for an hour.  He did not report any precipitating factors.  He was independent in activities of daily living except occasional assistance with pullover shirts.  The examination also included range of motion for the shoulders.  The right shoulder flexion was 110 degrees (grimacing at the end), shoulder abduction 120 degrees (grimacing from 90 degrees to 120 degrees), external rotation to 60 degrees (grimacing from 40 degrees to 60 degrees), and internal rotation to 80 degrees (grimacing throughout).  Repetition flexion increased to 130 degrees and internal rotation decreased to 60 degrees.  Otherwise, it was unchanged.  The left shoulder flexion was 110 degrees (with grimacing at the end), shoulder abduction 120 degrees (with grimacing from 90 degrees to 120 degrees), external rotation to 60 degrees (with grimacing from 40 degrees to 60 degrees) and internal rotation to 80 degrees (grimacing from 40 degrees to 80 degrees).  On repetition, flexion increased to 140 degrees and internal rotation increased to 90 degrees with the other motion ranges unchanged.  

In August 2010, the Veteran reported constant aching in his hands, wrists, and shoulders.  His right shoulder abduction was to 90 degrees but he had full range of motion otherwise.  There was tenderness to palpation to the anterior shoulder and joint line.  The right shoulder X-ray showed very slight spurring of the acromial-clavicular joint.  

In a March 2011 VAMC note, the Veteran had right shoulder pain with abduction no greater than 45 degrees and he could not lift above his head.  

The Veteran was provided a VA examination in September 2011.  The Veteran described his bilateral shoulder pain as a constant aching soreness which has worsened over the last several years.  He also reported bilateral numbness and tingling in his fingers and has difficulty gripping objects and writing.  The Veteran reports flare-ups several times per month when he attempts to lift anything.  He develops swelling in his shoulders bilaterally and has required a sling in the past

The right shoulder flexion was to 150 degrees (with pain at the end) and abduction to 120 degrees (with pain beginning at 90 degrees).  Left shoulder flexion was to 120 degrees (with pain beginning at 90 degrees).  Left shoulder abduction was to 100 degrees (with pain beginning at 90 degrees).  Repetition was unchanged except left shoulder abduction was 110 degrees.  There were no additional limitations in range of motion with repetition.  

The Veteran had bilateral localized tenderness or pain on palpation of points/soft tissue/biceps tendon.  There was no guarding and muscle strength was normal.  Specific tests for rotator cuff conditions and acromioclavicular joint pathology were positive. There is no history of recurrent dislocation or subluxation.  MRI of the right shoulder dated in November 2010 demonstrated a tiny partial tear in the supraspinatus tendon at its insertion.  There is hypertrophic spurring at the undersurface of the acromioclavicular joint.  The left shoulder MRI demonstrated some mild hypertrophy of the acromioclavicular joint which causes some indentation on the superior aspect of the supraspinatus muscle/tendon.  The Veteran's shoulder disabilities impacted any job entailing heavy lifting or manual labor.  The examiner also noted that the Veteran had a C3-C4 disc protrusion on MRI of the cervical spine from November 2010, which is as likely as not caused radiculopathy in both upper extremities.  

In an orthopedic consultation in June 2012, the Veteran had bilateral shoulder flexion and abduction at 120 degrees.  The empty can test was positive but sensation and motor strength were intact.  X-rays demonstrated calcification in the subacromial space and acromioclavicular joint.

The following month, the Veteran began rehabilitation therapy and his range of motion was tested.  Unfortunately, the rehabilitation specialist did not distinguish or specify which shoulder for the ranges.  For one shoulder, flexion was 105 degrees, abduction 90 degrees, external rotation to 55 degrees and internal rotation was gluteal.  The other shoulder flexion was 105 degrees, shoulder abduction 90 degrees, external rotation to 80 degrees and internal rotation was gluteal.  

In October 2012, the rehabilitation specialist re-tested the range of motion this time indicating right shoulder flexion was 90 degrees, shoulder abduction 55 degrees, external rotation to 55 degrees and internal rotation "almost."  For the left shoulder, shoulder flexion was 90,  degrees, shoulder abduction 60 degrees, external rotation to 45 degrees and internal rotation "almost."

The Veteran was provided a VA examination in February 2013, where the examiner diagnosed right subcoracoid bursitis, bilateral acromioclavicular joint impingement and bilateral rim rent tear of the anterior supraspinatus tendon.  The examiner noted the diagnoses came from the recent MRI of the shoulders.  The Veteran reported increased tenderness, pain, and swelling in both shoulders that travelled down to the arms to both hands.  He also had weakness, limited range of motion, bilateral numbness of the upper extremities, and a weak grip.  If he lifts anything over his head or rotate the shoulders, they would hurt all day.  He has to get help dressing.  

The right shoulder flexion was to 70 degrees (without objective evidence of pain), and abduction to 70 degrees (without objective evidence of pain).  Left shoulder flexion was to 50 degrees (without objective evidence of pain) and left shoulder abduction was to 90 degrees (without objective evidence of pain).  Repetition resulted in flexion and abduction to 60 degrees for the right shoulder and 45 degrees for the left shoulder.  The functional loss also included symptoms of weakened movement, excess fatigability, incoordination, pain on movement, and swelling.  The Veteran had bilateral localized tenderness or pain on palpation of points/soft tissue/biceps tendon.  The Veteran also exhibited guarding.  Muscle strength was 3/5.  Specific tests for rotator cuff conditions, shoulder instability, and acromioclavicular joint pathology were positive.  There was no history of recurrent dislocation or subluxation.  The Veteran is unable to maintain sustain and engage in any physical or sedentary duties due to his current functional impairment to bilateral shoulders.

In a treatment note dated in April 2013, the Veteran's shoulder range of motion was recorded at right flexion 90 degrees, extension 50 degrees, abduction to 55 degrees, external rotation to 45 degrees, and internal rotation range of motion was listed as "almost."  The left flexion 90 degrees, extension 40 degrees, abduction to 60 degrees, external rotation to 45 degrees, and internal rotation range of motion was listed as "almost."

As noted above, the February 2013 VA examination is where the Veteran's shoulders disabilities manifested the most severe findings.  The right shoulder flexion and abduction was to 70 degrees, but with repetition, resulted in an additional 10 degree loss (60 degrees). The left shoulder flexion was 50 degrees and abduction to 90 degrees, but with repetition, resulted in a loss to 45 degrees each for left shoulder flexion and abduction.  At all other relevant times during the appeal period, the Veteran's shoulder disabilities demonstrated greater range of motion.  The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to 45 degrees for the right shoulder, or 25 degrees for the left shoulder, the criterion for the next higher rating higher for limitation of flexion or abduction for the major (the Veteran's right shoulder) and the minor extremity (the Veteran's left shoulder) under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion. See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board is aware that the treatment note in March 2011 stated the Veteran could not lift his right arm no greater than 45 degrees, but there is no indication that the care provider used a goniometer for this measurement as required in rating loss of motion in muscoskeletal disabilities, 38 C.F.R. § 4.46, and therefore, the Board has no assurances that the March 2011 measurements are accurately measured and recorded.  Furthermore, the results of the evaluation appear to be an aberration and have not been duplicated before or since either by VA examiner or medical providers.  Different examiners, at different times, will not describe the same disability in the same language, and features of a disability which must have persisted unchanged may be overlooked or a change for better or worse may not be accurately appreciated or described.  38 C.F.R. § 4.2.  The Board, when examining the entire medical history before it, finds the evidence indicates the Veteran has not demonstrated a disability picture approximating right shoulder flexion or abduction to 45 degrees.

The Board recognizes the Veteran's testimony that using either shoulder to elevate his arms causes him significant pain.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his bilateral shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The Board thus finds an increased rating to 30 percent for the right shoulder or the left shoulder is not warranted for either shoulder under Diagnostic Code 5201.

The Board also recognizes that Veteran has problems with overhead work, i.e., tasks higher than shoulder level.  The pain prohibits him from performing overhead tasks.  Nevertheless, pain of the shoulder disabilities generally does not prevent the Veteran from using and moving either arm to significantly below shoulder level.  Thus, the Veteran's shoulder disabilities, even with pain continued to more nearly approximate the assigned 20 percent ratings.  The current 20 percent ratings were assigned under 38 C.F.R. 4.59 in recognition of the Veteran's shoulder painful motion, tenderness, and limited motion. 

Therefore, the criterion for the next higher rating higher for limitation of flexion or abduction under Diagnostic Code 5201, 30 percent, have not been met.  Furthermore, the Board finds that this disability picture of the Veteran does not approximate a limitation of the right arm to the 45 degree level or 25 degree level for the left arm. 

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable. 
For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for either shoulder and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Compensable Rating for Hemorrhoid Disability

The RO granted service connection for hemorrhoidectomy with recurrent hemorrhoids (hemorrhoid disability), and assigned a noncompensable initial rating, effective from December 22, 2006. 

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are noncompensable.  The criteria for a compensable rating, or 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The criteria for the next higher rating, a 20 percent rating, the maximum schedular rating, are persistent bleeding with secondary anemia or with fissures.

In April 2008, at what appears to be the Veteran's initial visit to VAMC, the Veteran reported that he had a history of hemorrhoids and still had rectal bleeding.  

In a July 2008 VA examination, the Veteran reported he had weekly flare-ups of his hemorrhoid disability with frank bleeding.  He manually reduced the hemorrhoids two times a week.  He also used rectal suppositories but they were no help.  The examiner noted that a June 2008 coloscopy was normal and thus without any findings of hemorrhoids.  On examination, no hemorrhoids were present and there were no obvious signs of bleeding, thrombosis, or fissure.  The Veteran had normal rectal tone.  The examiner concluded it was a normal rectal examination.  

In May 2012, the Veteran had another colonoscopy which revealed mild diverticulitis, colon polyps, and a grade II internal hemorrhoid.  

The Veteran was provided a VA examination in February 2013 and the Veteran stated his hemorrhoids flare every other day, although he is not sure why.  He treats the flare- ups with Epsom salts and suppositories and the symptoms resolve in a couple of days.  He has normal bowel movements.  The VA examiner did not see any hemorrhoids upon examination and described the Veteran's hemorrhoid disability as mild to moderate.  There were no external hemorrhoids, anal fissures, or abnormalities.  The disability did not cause anemia and the Veteran was independent in his activities of daily living and it had no impact on his ability to work.  

The hemorrhoids are currently rated zero percent under Diagnostic Code 7336. Under Diagnostic Code 7336, the criteria for the next higher or compensable rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Based on the evidence of record, which is discussed above, the Board finds that the Veteran's service-connected hemorrhoid disability does not meet the criteria for or more closely approximate a 10 percent disability rating at any time during the rating period on appeal.

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for hemorrhoids includes his statements regarding the severity of his disability, particularly regarding his frequency and that he uses suppositories which are ineffective.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, as discussed above, in this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the gastrointestinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's hemorrhoid disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In the absence of evidence of irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences, the criteria for the next higher rating under Diagnostic Code 7336 have not been met, nor do the findings do not more nearly approximate or equate to the criteria for a 10 percent rating, the minimal compensable rating under Diagnostic Code 7336.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Increased Rating Claims for Hypertension and Chronic Renal Disease Secondary to Nephrosclerosis

The Board notes the RO rated the Veteran's kidney disease is under Diagnostic Code 7502, chronic nephritis, which is rated by renal dysfunction.  Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is noncompensable disabling.  38 C.F.R. § 4.115a.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg% [milligrams per 100 milliliters or mg/dL]; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN [blood urea nitrogen] more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. 

As will be discussed, the Veteran has hypertension, which is service connected as a separate disability.  In any event, there is no medical evidence of any other symptom or sign of renal dysfunction other than mildly elevated creatinine, which some examiners have considered almost normal.  There is no indication the creatinine has reached the levels of severity set forth in the schedular criteria for renal dysfunction.  There is no evidence of constant or recurring albumin, hyaline and granular casts or red blood cells, edema, abnormal BUN, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, limitation of exertion, or a markedly decreased function of the kidney or other organ systems.  Thus, the Board finds that Diagnostic Code 7502 does not accurately account for the Veteran's symptomatology.  

In this instance, to continue to rate the Veteran's disability by rigidly holding to the current Diagnostic Code ignores how the disability affects the Veteran's daily life and functional limitations.  Also the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board notes that the VA examiner in July 2008 concluded that the Veteran's chronic renal disease was secondary to hypertensive nephrosclerosis.   Thus, another potentially applicable Diagnostic Code is Diagnostic Code 7507, arteriolar nephrosclerosis, which is rated according to the predominant symptoms as renal dysfunction, hypertension, or heart disease.  38 C.F.R. § 4.115b.  The Rating Schedule explains that the nephrosclerotic type of nephritis, originating in hypertension or arteriosclerosis, develops slowly, with minimum laboratory findings, and is associated with natural progress.  See 38 C.F.R. § 4.115.  The course of the Veteran's chronic renal disease comports with § 4.115, that is, a slow developing disability with minimum laboratory findings of mildly elevated creatinine.  Accordingly, the Board finds that the Veteran's chronic kidney disease is more appropriately rated under Diagnostic Code 7507 as it more accurately reflects rating by the Veteran's more predominant symptoms.  

Facts

The Veteran has been diagnosed with increased blood pressure at least since a VA examination in July 2003.  By April 2008, he had been diagnosed with hypertension and on medication.  His blood pressure was 159/99.  

In a VA examination in July 2008, the Veteran reported being diagnosed with hypertension in 1996.  Initially, it was not well controlled but additional medications were added to his antihypertensive regimen and since then his blood pressure has been under better control.  There is no history of heart disease or peripheral vascular disease.   He notices frontal headaches and a throbbing sensation about the head when his blood pressure is elevated.  There are no associated nausea vomiting or visual disturbances.   The blood pressure readings were 130/90, 140/90, and 138/77.

The Veteran had a history of a kidney stone in service without any residual recurrent problem.  He has nocturia 4 or more times a night but no hesitancy or incontinence.  The examiner, however, stated the Veteran's renal function as somewhat abnormal.  He had a serum creatinine of 1.4 mg/dl and BUN of 16 mg/dl.  A urinalysis was normal.  The Veteran has not experienced lethargy, anorexia, weakness or weight change related to kidney dysfunction.  Dialysis has not been required.  The diagnoses were essential hypertension and chronic kidney disease as likely as not secondary to hypertensive nephrosclerosis.  

Based upon the Board's review of the medical records, for the period from July 2008 to September 2011, the Veteran had blood pressure readings from 120/85 December 2009) to as high as 153/108 (July 2010)  He had a series of elevated blood pressure readings in February 2010, just before and after he had a thyroidectomy, ranging from 171/109 to 154/110.  The systolic numbers frequently were 129 or higher and the diastolic numbers were frequently 100 or higher, but rarely reached 110 or higher.  On some occasions, the diastolic number equaled or exceeded 110, but on another reading that day, it did not such as occurred in August 2011 (140/100, 140/111).

In July 2010, the veteran's hypertension was described as poorly controlled and recorded at 153/108.  

In August 2010, the Veteran was advised by letter from VA that his creatinine was slightly elevated at 1.5 (normal range was 0.6-1.3), which meant the kidneys were not filtering his blood like they should.  

In September 2011, the Veteran was provided a VA examination for his hypertension and chronic kidney disease.  The Veteran had blood pressure readings of 157/106, 148/99, 144/94/ and 135/96

The examiner noted the Veteran had slight elevations in serum creatinine over several years.  He did not require dialysis nor had any signs or symptoms due to renal dysfunction such as proteinuria, edema, anorexia, weight loss, generalized poor health, lethargy, weakness, limitation of exertion, or any markedly decreased function of the kidney or other organ systems.  The Veteran only complained that his kidneys ached all the time, but the examiner concluded that the pain was most likely muscular.  BUN was 8, creatinine was 1.4, and EGFR was greater than 60.  There was 1 + proteinuria (albumin).  The examiner noted that creatinine ranged from 1.4 to 1.8 but with a normal BUN less than 20.  He did not note any record of an evaluation for kidney dysfunction and the Veteran had minimal findings of chronic renal disease.  

For the period between September 2011 and September 2013, treatment notes varied from as low as 124/82 (5 days after the September 2011 VA examination to as high as 145/100 (also in September 2011) and 143/99 in February 2012.  In one instance in April 2013, the Veteran had readings of 157/97, 153/98, and 168/111, but the Veteran had just consumed an energy drink that also left him feeling shaky.  

In September 2013, the Veteran was provided a VA examination for his disabilities and the blood pressure readings were 160/118, 160/118, and 162/114.  His treatment plan includes taking continuous medication, four different prescriptions, for hypertension.  The examiner's review of blood pressure readings in the VAMC medical records noted that usually, the Veteran had initially high blood pressure readings that decreased on retakes.  The examiner noted that in September 2012, the blood pressure was 138/100 and 132/98.  In October 2012, the readings were 155/99 and 151/97.  In February 2013, the Veteran's blood pressure readings was 139/87, but a few days later was 100/70.  The hypertension disability had not impacted his ability to work and he was independent in his activities of daily living.  When the blood pressure was not controlled (as demonstrated on the day of the examination), the Veteran needed to avoid heavy manual labor but could still do light or sedentary work.  

As to his chronic kidney disease, the Veteran did not require dialysis or any signs or symptoms due to renal dysfunction such as proteinuria, edema, anorexia, weight loss, generalized poor health, lethargy, weakness, limitation of exertion or any markedly decreased function of the kidney or other organ systems.  Bun was at 9, creatinine was 1.25 and EGFR was greater than 60.  Urinalysis was negative for proteinuria and he had normal microalbumin.  The examiner stated that the Veteran had very mild renal insufficiency with creatinine of 1.25 with normal 1.20.  Therefore his creatinine level is almost within lab variation.  His BUN and EGFR are normal.  He had no proteinuria.  The finding is asymptomatic and would not preclude securing and maintaining substantially gainful employment physical or sedentary.

The latest blood pressure readings of record are 117/82 (2014), 135/69 (September 2014), and 138/64 (2015).

In a Gulf War VA examination dated in December 2014, the VA examiner stated the Veteran had a voiding dysfunction but it was attributable to benign prostate hypertrophy.  The medical history noted mild renal disease with mild elevation in creatinine.  He did not require dialysis or have any signs or symptoms due to renal dysfunction nor any heart disease due to renal dysfunction.  His BUN was 17.  His creatinine was 1.6 (with the normal reference range from 0.5 to 1.2) and EGFR was abnormal 55.9.  Urine had plus one blood on dipstick but was otherwise normal.

Hypertension is rated under Diagnostic Code 7101.  Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more, or, systolic pressure predominantly 160 or more, or, there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 

The criteria for the next higher rating, 20 percent, are diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. The criterion for the next higher rating, 40 percent, are diastolic pressure predominantly 120 or more, and the criterion for a 60 percent rating, is diastolic pressure predominantly 130 or more.

At all relevant times, the Veteran's hypertension has been treated with medication.  Therefore, the Veteran is entitled to a rating of 10 percent, but no higher.  The evidence, consisting of VA examinations and covering treatment from the effective date of service connection document diastolic pressure predominantly below 110, or systolic pressure predominantly below 200.  While there have been a few diastolic pressure readings at 110 or more, none have reached 120 and most diastolic pressure readings are below 110.  The Board thus finds that the Veteran's hypertension disability has resulted in diastolic pressure predominantly below 110.  At no time has the systolic pressure readings reached 200 but are usually and predominantly below 160.  With multiple recorded readings of diastolic pressures mostly in the high 90s or 100, and multiple recorded readings of systolic of 160 or less, the disability picture more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7101 and the criteria for the next higher rating, 20 percent, namely, diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more under Diagnostic Code 7101 had not been met.

The Board has considered the statements and arguments of the Veteran as to the extent of his current disability.  The Veteran is competent to describe his symptoms and that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a claim for increase, VA must consider the factors as enumerated in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Further, as explained above, no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Such competent evidence concerning the nature and extent of the Veteran's hemorrhoid disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

There is no other potentially applicable Diagnostic Code regarding hypertension. 

For these reasons, the preponderance of the evidence is against a rating higher than 10 percent for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)

As to kidney disease, under Diagnostic Code 7507, arteriolar nephrosclerosis is rated according to the predominant symptoms as renal dysfunction, hypertension, or heart disease.  38 C.F.R. § 4.115b.  The only evidence of renal dysfunction is elevated creatinine, which is not in itself compensable as it is a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Elevated creatinine at certain levels, may be relevant for determining the level of severity of a renal dysfunction disability but none of the examiners have indicated that the Veteran has elevated creatinine levels warranting compensable renal dysfunction.  As also discussed above, the Veteran does not have a cardiac disability and thus the record as a whole does not show that the Veteran's symptoms of hypertensive nephrosclerosis are predominately those of heart disease. 

Therefore, the Veteran's chronic kidney disease symptoms are predominantly hypertension, and as just explained, the Veteran is entitled to be compensated for his separately service connected hypertension.  The Veteran's hypertension symptoms, which consist of continuous medication and a diastolic blood pressure under 110, and systolic blood pressure under 200, warrants no more than a 10 percent evaluation under Diagnostic Code 7101. See 38 C.F.R. § 4.104.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  To award the Veteran additional compensation under Diagnostic Code 7507 would violate the rule against pyramiding.  Therefore, the Board has determined that the Veteran is not entitled to a separate compensable rating for chronic kidney disease.  

For the claim for a compensable rating for hypertension, the criteria for a 10 percent rating have been met but the criteria for a higher rating have not been met at any point during the period covered in the appeal, so there is no basis for the assignment of "staged" ratings.  For the claim for a compensable rating for chronic kidney disease, the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date of the grant of service connection, there is no basis for staged ratings for this claim. As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).   Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected shoulders, hemorrhoids, hypertension, and chronic kidney disease are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for the musculoskeletal system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion, pain, instability, and arthritis.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion, abduction and pain, which is contemplated by the Rating Schedule under Diagnostic Code 5201, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

In a similar manner, the rating criteria for hemorrhoids, hypertension, and nephrotic sclerosis describes the level of severity for each of the three disabilities and their functional impact upon the Veteran.  The criteria for nephrotic sclerosis, for instance, allows for rating based upon the predominant symptomatology and how it affects the Veteran.  Here, the predominant symptoms relate to hypertension and the rating criteria addresses the severity of symptoms by the level of blood pressure readings.  

The Board further observes that, even if the available schedular evaluation for of the Veteran's disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for the disabilities in question.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

New and material evidence having been received, the claim for service connection for a gastrointestinal disability is reopened, and to this extent the appeal is granted.

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for a headaches disability is denied.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to a rating in excess of 20 percent for right shoulder tendonitis is denied

Entitlement to a rating in excess of 20 percent for left shoulder tendonitis is denied.

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to a rating of 10 percent, but no higher, for hypertension is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a compensable rating for chronic kidney disease, diagnosed as hypertensive nephrosclerosis, is denied.


REMAND

As to the remaining claims, turning first to the reopened claim for a gastrointestinal disability, as discussed above, the Veteran has now been diagnosed with a chronic gastrointestinal disability, GERD and esophageal spasms which he attributes to service.  The Board notes he complained of frequent indigestion and heartburn as well as stomach troubles at separation examinations in May and June 2003.  There has not been a VA examination to determine whether the Veteran has a gastrointestinal disability related to incidents noted in the service treatment records or service generally, including as due to an undiagnosed illness.  A VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In a similar manner, the Veteran has claimed service connection for a low back disability.  He has been diagnosed with degenerative disc disease of the lumbar spine.  The Veteran had low back complaints in service in the separation examinations in May and June 2003 separation examinations in May and June 2003.  There has not been a VA examination to determine whether the Veteran's low back disability is related to incidents noted in the service treatment records or service generally.  Accordingly, VA should provide the Veteran with a VA examination regarding this claim.  McLendon, 20 Vet. App. at 86.

As for the claim for service connection for a cervical spine/ neck disability, the Veteran was provided a VA examination in October 2009, where the examiner concluded that the Veteran's shoulder disabilities did not cause the Veteran's cervical spine disability, degenerative disc disease with bulging discs.  The opinion, however, did not address whether the shoulder disabilities aggravated the cervical spine disability, nor address whether the disability is related to service.  The examiner must offer opinions on direct service connection, but also whether a given disability is aggravated by another service connected disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  
The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Intertwined with the claim for service connection for the cervical spine disability are the Veteran's claims for arm disabilities, peripheral neuropathy, and for what the Veteran claimed as a nervous condition.  In this regard, the Board notes the Veteran used the very same term, nervous condition, when he started seeking treatment at VAMC for the symptom of hand tremors.  The Board notes that the Veteran has also made complaints of pain and numbness starting in his neck and travelling down through his shoulders into his arms, sometimes all the way to his fingers.  A VA examination is needed to determine what the Veteran's neurological disabilities are and whether any of them are related to service.  

The Veteran has made a specific claim for a right thumb disability.  In April 2008, he sought treatment for right thumb pain asserting that he had injured it in service and was told it was a sprain.  He has had pain since the injury.  The treatment records show treatment in May 1993 for a right hand injury.  A VA examination is needed to determine if the Veteran has a current right thumb disability and if so, whether it is related to service.  

The Veteran has claimed service connection for joint pain, specifically the wrists, ankles, and knees.  At his separation examination in May and June 2003, the Veteran noted numbness and tingling as well as impaired use of his hands, arms, legs, and feet, swollen and painful joints, and knee trouble.  The Veteran has also sought treatment at times for pain and other symptoms in the wrist, ankles, and knees.  Again, the Board finds that a VA examination discussing the relationship to any joint disability to service would be helpful.  

The Veteran asserts that while deployed overseas, he developed a kidney stone.  Although earlier VA examinations such as in July 2008 did not find any recurrent kidney stones, in October 2010, a kidney sonogram demonstrated a small kidney stone in his left kidney.  Accordingly, a VA examination is needed to determine if the Veteran now has a recurrent kidney stone disability related to service. 

Lastly, the Veteran also complained of sleep trouble in the May and June 2003 separation examinations and he was diagnosed with obstructive sleep apnea in May 2008, but there has not been a VA examination to determine if the sleep apnea is related to service.  

In a May 2013 rating decision, the Veteran was awarded 100 percent for a mental health disability, major depressive disorder, effective December 19, 2012.  In the same decision, the RO denied the Veteran's claim for TDIU.  A November 2013 rating decision later added PTSD as part of the award of service connection for a mental health disability.  In January 2014, the Veteran filed a notice of disagreement for the effective date for the 100 percent rating, contending that it should be earlier than December 2012.  The Veteran also disagreed with the denial for TDIU.  The RO has not issued a statement of the case addressing these claims and the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  If the claims are again denied, the Veteran must still file a substantive appeal in order to return the issues to the Board.

The Board notes that the TDIU claim for the period starting December 2012 is not moot because if VA finds that disabilities other than major depressive disorder and PTSD support a TDIU rating, an award of special monthly compensation is for consideration.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of § 1114 (s).)  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA sleep disturbance disability examination, including but not limited to, obstructive sleep apnea.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a sleep disturbance disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service. Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes any sleep disturbance disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sleep disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on the May 2008 sleep study demonstrating obstructive sleep apnea. 

A complete rationale for any opinion offered should be provided.

2.  Provide the Veteran with a VA examination to determine if he has a kidney stone disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.
The examiner is asked to determine whether the Veteran has a kidney stone disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes any kidney stone disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any kidney stone disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on the September 2009 MRI finding that the Veteran had a small cyst in his left kidney and the October 2010 sonogram finding that the Veteran had a small stone in his left kidney. 

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

a).  Whether the Veteran has a cervical spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

 If the examiner concludes any cervical spine disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any cervical spine disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of injuring his shoulders, neck and back in service while riding in heavy mechanized equipment while deployed overseas.

A complete rationale for any opinion offered should be provided.

b).  Whether the Veteran has a lumbar spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was cause by service, or is otherwise related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes any lumbar spine disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any lumbar spine disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of injuring his shoulders, neck and back in service while riding in heavy mechanized equipment while deployed overseas.

A complete rationale for any opinion offered should be provided.

c).  The examination should include a neurological examination to include any indicated diagnostic tests and studies, such as electromyography (EMG) and a nerve conduction study (NCS) of the lower and upper extremities, required to objectively document neurologic manifestations of the Veteran's neck and low back disabilities.  The examiner should identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; and whether the neurological involvement, if any, results in either mild, moderate, or severe impairment. 

If objective manifestations of a neurological disability of either or both lower extremities is demonstrated, the examiner is asked whether it is at least as likely as not (50 percent probability) that any lower extremity disability began in service, was caused by service, or is otherwise related to service.

If the examiner determines that the lower extremity neurological disability is not related to service but the low back disability is related to service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lower extremity disability were caused or aggravated by the low back disability. 

If objective manifestations of a neurological disability of either or both upper extremities is demonstrated, the examiner is asked whether it is at least as likely as not (50 percent probability) that any upper extremity neurological disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If, and only if, the examiner has already determined the neck disability is related to service, and has also determined that the upper extremities neurological disability is not related to service, then whether it is at least as likely as not (50 percent probability or more) that any upper extremity disability were caused or aggravated any service connected disability including the neck or shoulders.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on the hand tremors that have been noted in the post- service medical records.  

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA examination for the joints.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail  complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a current orthopedic disability of any joint, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current orthopedic disability began in service, was caused by service, or is otherwise related to service.

The examiner must specifically discuss the relationship between any diagnosed orthopedic disability of the right thumb and the treatment in service in May 1993.  

If the examiner concludes any diagnosed orthopedic disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any diagnosed orthopedic disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If any orthopedic condition is not attributable to a known diagnosis, the examiner should determine the Veteran's complaints of multi- joint pain constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

The examiner is asked to specifically discuss the Veteran's evidence of joint pain, stiffness, and weakness in the bilateral ankles, bilateral wrists, and bilateral knees.

The examiner is asked to discuss the fact the Veteran has been diagnosed with gout at least since 2013 but the Veteran had complaints of the joints before that time.  

A complete rationale must be provided for any opinions offered.

5.  Provide the Veteran with a VA gastrointestinal examination. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a gastrointestinal disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that any gastrointestinal disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any gastrointestinal disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If any gastrointestinal disorder is not attributable to a known diagnosis, the examiner should address whether the Veteran's gastrointestinal complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

The examiner is asked to specifically discuss the Veteran's treatment for gastritis in service in December 1983 and whether it is related to any current gastrointestinal disability.
The examiner is asked to specifically discuss the Veteran's history of indigestion/heartburn at separation in May and June 2003 and to any diagnosed gastrointestinal disability.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims for service connection for a gastrointestinal disability, service connection for sleep apnea, service connection for a kidney stone disability, service connection for a cervical spine disability, service connection for a low back disability, service connection for a nerve disability, service connection for a bilateral ankle disability, service connection for a bilateral wrist disability, service connection for a bilateral knee disability, and service connection for a right thumb disability.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

7.  Furnish the Veteran a statement of the case on the issue of an effective date earlier than December 19, 2012 for the 100 percent rating for major depressive disorder and PTSD.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


